DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11069596. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims teach every limitation of the instant claims. 
Allowable Subject Matter
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art Nakazawa (U.S. PGPub 2010/0230773, cited in IDS) teaches a substrate having top and bottom surfaces (11, [0054]), a TSC structure formed in the substrate (Fig. 1), comprising: a bottom dielectric layer formed over the bottom surface of the substrate (65, [0079]), a TSC formed in the bottom dielectric layer and through the substrate so that the TSC passes through the bottom dielectric layer and extends into the substrate ([0072], 61); a top dielectric layer formed on the top surface of the substrate (41, [0076]), a first via formed in the top dielectric layer that extends through the top surface into the substrate, a first end of the first via being in contact with the TSC (43, [0076]); and a metal line formed over the top dielectric layer, the metal line being in contact with a second end of the first via (44, [0077]). 
Prior art Kamibayashi (JP 2009-295719 A, cited in IDS) teaches a substrate having opposing top and bottom surfaces (100), top and bottom dielectric layers (205, 220); vias formed through the dielectric layers and extending through the substrate (350), and a metal line formed in contact with the ends of the vias (400) and an isolation trench surrounding and spaced apart from a conductive plate in contact with the vias (210, 380, pertaining to claims 12-13). 
Prior art Safran (U.S. PGPub 2018/0166381, cited in IDS) teaches a substrate with a dielectric layer formed on one surface (12, 24), a TSC formed in the substrate (16, [0021]), a first via formed in the dielectric layer, a first end of the first via being in contact with the TSC (26b, [0022]) and a second via formed in the dielectric layer, a first end of the second via being coupled to the substrate (26a, [0022]), however, the reason for providing the second via is so that, when the TSC is used in a circuit, the second via 26b can be a circuit ground contact, and therefore it would not be reasonably modified or combined with a device structure having a metal line contacting the second end of the first via and second end of the second via.  
Prior art references alone or in combination fail to disclose, teach, or suggest each and every limitation of the invention as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/               Primary Examiner, Art Unit 2812